Citation Nr: 0527075	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  99-00 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
duodenal ulcer with diarrhea, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection quadriparesis secondary 
to cervical stenosis under the provisions of 38 U.S.C.A. 
§ 1151, claimed to have resulted from treatment received at a 
Department of Veterans' Affairs (VA) medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL 

Appellant and his Spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefits sought on appeal.  This 
case was previously before the Board in October 2001, at 
which time the issues on appeal were remanded for further 
development.  The appeal is again before the Board for 
appellate review.

For the reasons set forth below, this matter is dismissed 
because the veteran died during the pendency of this appeal.  


FINDING OF FACT

The veteran died on June [redacted], 2004, while his appeal was 
pending at the Board.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


